Citation Nr: 1137588	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-39 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the VA Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran is not competent to manage her own funds without limitation due to delusional thinking and poor judgment caused by service-connected schizophrenia.


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct payment of VA compensation benefits.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contests VA's finding, effective January 31, 2007, that she is incompetent for the purpose of direct receipt of her VA compensation benefits.  For VA purposes, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  Id.

There is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

The Veteran has a history of hospitalizations in the late 1980's and early 1990's due to psychotic episodes of undifferentiated schizophrenia.  A 1990 hospitalization record noted that, during psychotic episodes, the Veteran became suspicious of others with problems in interpreting reality, and that her depression and paranoid concerns were complicated by her lack of controls and potential for acting out without a proper restraint.

A March 2004 mental health intake evaluation by MHMRA of Harris County noted that the Veteran was living with her mother, and supported by her mother's salary as well as her own Social Security Administration (SSA) Supplemental Security Income.  It was noted that the Veteran was not compliant with her monthly Haldol injections.  According to her family (which included her mother), the Veteran appeared to decompensate slowly after missing Haldol treatment which progressed to a "near-catatonic state."  

It was further noted that the Veteran denied illness despite family reports and the hospital records to the contrary.

Thereafter, VA clinical records in October 2004 note the Veteran's active use of crack cocaine with a recent history of 6-month incarceration due to a cocaine-related criminal trespass conviction.  

On VA examination in April 2005, the Veteran reported active hallucinations of hearing voices and people speaking through her own mouth.  She reported a past history of illegal substance abuse, but none for the last three months.  She denied a history of legal problems.  She further reported a past history of thinking that her relatives were plotting against her but did not evidence delusions during the interview.  The examiner diagnosed moderately severe chronic schizophrenia.  No alcohol or drug abuse disability was found.  The examiner indicated that the Veteran was able to handle her benefit payments in her own best interest with only occasional interference in performing activities of daily living.  She did not pose any persistent danger or injury to herself or others.

Thereafter, VA clinical records reflect the Veteran's continued treatment for schizophrenia.  The Veteran reported compliance with her medication regimen.  In April 2005, the Veteran underwent a mental health psychosocial assessment due to her desire for independent living.  She reported getting along with her mother as long as she did things her mother's way.  The examiner indicated that "[b]ased on the [Veteran's] report, her mother encourages her to take her meds, tells her when her behavior has changed, encourages NAMI involvement, and discourages substance abuse."  With respect to income, the Veteran reported a monthly income of $679 of Social Security disability benefits with $275 of those funds to be paid to paid to her mother.  Lately, the Veteran had not paid her mother and admitted to not doing a good job of managing her funds.  The examiner then stated "[the Veteran] made an apparent delusional statement about her relative wanting her to spend her money so she does.  [The Veteran] stated that her mother sometimes helps her to manage her income, but [she is] not the assigned payee or guardian."

An April 2005 mental health integrated assessment included the Veteran's report of psychotic symptoms such as her relatives putting her reflection in a grease trap and using her mouth for oral communication.  She also admitted to constantly hearing auditory hallucinations.  She had a past history of medicine compliance but had been more accepting of her diagnosis.  She admitted that, when off medications, her brain circuits were "differently wired."  At these times, she had difficulty thinking while her mother described her as being "off the wall."  She tended to minimize substance abuse, reporting occasional use of marijuana and cocaine.  At one point in the past, she had pawned some of her mother's belongings in order to purchase drugs.

In May 2005, the Veteran requested an evaluation for entrance into the stress disorder treatment program (SDTP) to assist in stopping usage of cocaine and marijuana.  She reported living in a private residence with her mother which provided a minimal support environment for maintaining sobriety.  She reported a history of drinking 1-2 beers per month over a 10 year period, 1/4 ounce of marijuana every 4 days over the past 10 years, powder cocaine for 3 years 1-2 times per year, and crack binges once a month over the past 5 years.  Her criminal history included driving while intoxicated (DWIs) in 1984 and 1990, three public intoxications (PIs) between 1995 and 1998 and burglary of a habitation in 2002.

In May 2006, the Veteran admitted to consuming alcohol every 5 days as well as recent use of marijuana and cocaine.  The Veteran reported an ongoing conflict with her mother, who would not give her money for cigarettes.  The examiner discussed with the Veteran the negative impact on mental health when using alcohol or illicit substances.

A statement from the Veteran's mother, received in August 2006, reported that the Veteran had been living with her for the last 20 years as a result of an inability to work due to psychosis manifested by visual and audible hallucinations as well as extreme delusions.

The Veteran underwent additional VA C&P examination in October 2006.  At that time, the Veteran reported hearing voices on a daily basis some of which came from cars.  She suspected that someone was holding her back in her mental capacity as she had memory problems.  She reported a history of cocaine and marijuana use but had been clean for the last month.  The Veteran said that "drugs made everything less clear and foggy."  She admitted liking crack cocaine for the feeling of exhilaration, but was attempting to stay away from the drug.  She had been living at a mission for the last month.  Her mother had kicked her out of the home because she needed to "clean up," which referred to her drug use.  

With respect to finances, the Veteran received disability benefits in the amount of $689 that was automatically deposited into an account.  She withdrew these funds with an ATM card.  She reported that much of her money used to be spent on cocaine.  

With respect to her legal history, the Veteran reported legal problems involving two DWIs, two PIs, and an incarceration for burglary.  In the last year, she spent six days in jail for a prostitution charge which she denied but did not dispute.

With respect to her substance abuse history, the Veteran reported use of crack cocaine from 2002 to one month previous which included once-a-month binges.  She also last smoked marijuana in September 2006.  She had smoked crack cocaine out of boredom with a few neighborhood friends.

With respect to daily functioning, the Veteran described independently managing her life while living at the mission.  On examination, the Veteran's thought processes were generally coherent but somewhat simplistic.  Thought content revealed some presence of delusional thinking.  Following an accurate review of the medical evidence contained in the claims folder, the VA examiner diagnosed schizophrenia, cocaine abuse, and marijuana abuse.  In pertinent part, the VA examiner also provided the following opinion:

COMPETENCY:  The veteran is not considered competent to manage VA funds because of her drug history and her use of Social Security check to buy cocaine.  This indicates she is not competent to manage her VA funds.  A fiduciary who is not a family member is recommended because there are so many family issues associated with her schizophrenia and those could easily be triggered if someone in the family had control of her funds.

SUMMARY:  [The Veteran's] history of schizophrenia is well documented with a long history of treatment.  Even on medication she experiences delusional thinking and poor judgment.  Her recovery from drug abuse is adversely affected by her mental illness which interferes with the ability to delay gratification and consistently control her impulses and use good judgment.  The psychiatric symptoms are serious and frequent and they result in seriously impaired social and occupational functioning; therefore she was given a global assessment of functioning of 50...

By rating action dated November 2006, the RO granted service connection for schizophrenia, and awarded a 100 percent evaluation effective December 27, 2004.  The RO also proposed a finding of incompetency.  

By letter dated December 2006, the RO notified the Veteran of their proposal to rate her as incompetent as well as the potential consequences.  At that time, the Veteran was afforded the opportunity for a personal hearing as well as 60 days within which to provide additional evidence and/or argument against the proposal.

By written statement received in December 2008, the Veteran waived the 60-day due process notification period and requested appointment of her mother as the fiduciary.

By rating action dated January 2007, the RO found that the Veteran was not competent to handle disbursement of funds.  As of January 2007, the Veteran had an estimated retroactive payment of compensation in the amount of approximately $60,000.

In February 2007, the Veteran underwent a VA adult beneficiary field examination.  Notably, the VA examiner in October 2006 recommended a non-family member fiduciary due to the Veteran's history of delusional thoughts towards family members.  The field examiner noted that the Veteran had an overall very good general appearance, had been able to perform all daily needs without assistance, and was compliant with medications.  She was able to accurately state sources of income.  She currently handled her monthly benefits of $730, but did a poor job of managing her income spending it on drugs, alcohol, giving it away and not taking care of her personal needs.  She owed her mother approximately $5,000 for money loaned over the last 3 years.  The Veteran admitted to continued drug usage, and had current friends she had met through drug use.

The Veteran's mother reported that, upon receiving her monthly benefits, the Veteran paid rent and buys cigarettes, but was out of money after only a few days and sought financial assistance to buy additional cigarettes and other needs.  The Veteran received most of her meals at a local soup kitchen.

Overall, the VA field examiner provided a professional assessment that the Veteran did not do a good job in management of her current income, and would require assistance in managing her soon to be released VA compensation funds.  The examiner stated that the Veteran, who resided at a boarding-type house, was in need of a better living environment as well as additional clothing.  The examiner had the impression that the Veteran's family cared about her and helped her when possible, but that the family relationship had been strained over the years due to the Veteran's drug use.

VA regulations state that a presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c).  After considering the totality of the record, the Board finds the preponderance of the evidence supports a finding that the Veteran is not competent to manage her own funds without limitation.

The credible evidence in this case reflects that the Veteran's schizophrenia is currently manifested by active psychotic symptoms, such as auditory hallucinations and delusional thought content as reported by examiners in April 2005 and October 2006.  Additionally, the Veteran has a history of continuous and active substance abuse since 2002 which includes alcohol, marijuana, powder cocaine and crack cocaine, the latter of which involves once a month binges.

According to the opinion of the October 2006 VA examiner, a significant aspect of the Veteran's disability picture concerns her delusional thinking and poor judgment.  In particular, the VA examiner opined that the Veteran's drug abuse affected her mental illness by interfering with her ability to delay gratification, consistently control her impulses, and use good judgment.  For these reasons, the VA examiner found that the Veteran was not competent to manage VA funds.

The Board finds that the October 2006 VA examiner's opinion is supported by substantial evidence of record.  The Veteran's history of poor judgment involving substance abuse includes incarceration due to a cocaine related burglary in 2002 and prostitution in 2005/2006.  She also has a history of arrests for 2 DWI's and 2 PIs.  The Veteran has admitted to pawning her mother's property to pay for drugs.  

Important for this decision, the Veteran herself admitted to the VA examiner in 2006 and the field examiner in 2007 that she was not sufficiently managing her finances to attend to her needs.  She spent her money on drugs and alcohol, gave some of her money away, and relied on soup kitchen meals to meet her expenses.  She owed $5,000 dollars to her mother for money loaned over the last 3 years.  The mother described the Veteran has almost immediately spending her monthly benefits, which correlates to the Veteran's report of once-a-month crack cocaine binges.

In the opinion of the Board, the above-mentioned evidence provides strong probative evidence towards a finding that the Veteran is not competent to manage her own funds without limitation due to delusional thinking and poor judgment caused by service-connected schizophrenia.

On the other hand, the record includes an April 2005 VA psychiatric opinion that the Veteran was capable of handling her benefit payments in her own best interest.  Notably, this opinion was based in part upon an assessment that the Veteran had no alcohol or drug use disability at the time.  The examiner was also unaware of any history of legal troubles.  This factual basis, however, clearly is not accurate given the information provided by the Veteran herself since that examination (active drug usage since 2002).

In fact, just one month after the April 2005 VA psychiatric opinion, the Veteran requested an evaluation for entrance into the SDTP as a result of her cocaine and marijuana usage.  At that time, she reported recent use of alcohol, marijuana, powder cocaine and crack cocaine with a prior history of legal troubles which included DWIs, PIs and burglary.  Thus, the Board finds that the April 2005 VA psychiatric examination reports holds significantly less probative value than the October 2006 VA psychiatric examination as it is based upon an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board also acknowledges the argument of the Veteran and her representative that she has been capable of managing her funds in the past.  The Board does not dispute the factual accuracy of their assertions that the Veteran is aware of the nature and extent her finances; aware of natural objects of affections and bounty; is generally capable of independent living; has been compliant with medications during the appeal period; has not been institutionally committed; is not an immediate danger to herself or others; or has not been adjudicated as incompetent by a state court.

The Veteran's representative has also argued that the Board should be "wary" of any information provided by the "sole source" of information from the Veteran's mother, as the relationship has been "strained" and that the mother would not have personal knowledge of the extent of money in the Veteran's bank account.

The Board, however, finds no credibility problems with respect to the mother's statements of record.  Notably, the Veteran's mother has been supporting and housing the Veteran since the late 1980's, if not earlier, until 2006.  Clearly, the relationship between the Veteran and her mother is strained, as the Veteran has expressed delusional thoughts pertaining to her family members and has admitted to pawning her mother's possessions for drug purchasing.  

However, any bias on the part of the Veteran's mother exists in favor of the Veteran.  The Veteran herself self-described her mother as encouraging her medication use and NAMI involvement, discouraging her drug use, and advising her of behavioral changes.  The Veteran has acknowledged borrowing at least $5,000 from her mother to cover shortages in expenses.  In December 2008, the Veteran requested VA to appoint her mother as her fiduciary.  In 2007, the VA field examiner provided a professional assessment that the Veteran's mother cared about the Veteran and tried to help her when possible.

Overall, the Board finds no evidence of record impeaching the veracity of the mother's assertions.  To the contrary, the Veteran's mother has demonstrated a vested interest in assisting the Veteran which provides a greater reliability to her statements speaking to the incompetence of the Veteran.  Thus, to the extent that the statements of the Veteran and her mother vary in this case, the Board finds that the mother's statements hold greater probative weight as they are more reliable and objective than the Veteran's own perceptions, which are influenced by delusional thinking towards family members.

The Veteran's representative also argued against a finding of incompetency on the basis that the Veteran does not meet the criteria for incompetence under Texas state law.  While a factor which may be considered, the Board simply finds that the proceeding at hand is not dependent upon any definition of incompetence provided by state law.  The Board is bound by the definition of incompetence adopted by VA, as found in 38 C.F.R. § 3.353.  38 U.S.C.A. § 7104(c).

The Board further observes that the overall severity of the Veteran's ongoing psychotic process is demonstrated by the award of a 100 percent service-connected disability rating solely due to schizophrenia, which contemplates total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See generally 38 C.F.R. § 4.130, Diagnostic Code 9204.

Finally, the Board acknowledges the Veteran's competency to speak to her psychiatric capabilities and limitations.  As indicated above, the Veteran does not have full insight due to some delusional thinking and an active, ongoing psychotic process.  In speaking to the actual determination of competency, the Board finds the opinion from the October 2006 VA examiner holds significantly greater weight than the Veteran's allegations as the VA examiner has greater expertise and training than the Veteran in evaluating the nature and severity of a psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, in adjudications as to the competency of a veteran, a veteran is not seeking a benefit.  Rather, a veteran is seeking a decision regarding how the benefits will be distributed.  Compare 38 U.S.C.A. § 501(a)(4) with 38 U.S.C.A. §§ 5501-5504 (West 2002).  Indeed this was the holding of the United States Court of Appeals for Veterans Claims in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (citing Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); and Livesay v. Principi, 15 Vet. App. 165, 179 (2001)).  Accordingly, the VCAA is inapplicable in this case.

Nonetheless, the Board notes that the RO properly observed the due process provisions prior to implementing the competency finding.

ORDER

The Veteran is incompetent for VA purposes; the appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


